Citation Nr: 1808587	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease and compression fractures at T6-T8 (hereinafter "thoracolumbar spine disability").


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to December 1992. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015, May 2016, and May 2017, the Board remanded the case for additional evidentiary development, and it has been returned to the Board for appellate review.


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected thoracolumbar spine disability has not been manifested by incapacitating episodes having a total duration of at least 2 weeks, forward flexion less than 60 degrees, combined range of motion less than 120 degrees, ankylosis, abnormal gait or contour due to muscle spasm, guarding, or tenderness, nor any neurological abnormalities (other than for peripheral neuropathy of the bilateral lower extremities).


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110(a) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.327, 4.1, 4.2, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5235 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned for the issue on appeal, the notice requirements of 38 U.S.C. § 5103(a) have been met.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.

There was substantial compliance with the May 2015, May 2016, and May 2017 remand directives.  The Agency of Original Jurisdiction (AOJ) obtained private treatment records from Dr. V. dated from June 2015 to May 2016 and August 2015 to August 2016, private treatment records from The Back Center in Melbourne dated from October 2009 to May 2015, and VA treatment records dated from August 2010 to November 2013.  The AOJ also obtained VA Disability Benefits Questionnaire (DBQ) examinations for back (thoracolumbar spine) conditions in July 2015 and June 2017 which, collectively, are adequate to allow the Board to render an informed determination.  

The Board notes that in the November 2017 Written Brief Presentation, the Veteran's representative argued that because the June 2017 examiner was unable to state whether the Veteran had additional functional loss due to flare ups, the examination was inadequate.  The representative stated that the examiner was unable to state whether the Veteran had additional functional loss after repetitive motion.  The Board notes that the Veteran declined to perform repetitive motion testing for extension.  The representative also stated that the examination was inadequate because the examiner was unable to state without mere speculation whether pain, weakness, fatigability, or incoordination could limit functional ability during flare ups.  However, the examiner explained why this is so.  First, the examiner directed the reader to the Veteran's own description of his flare ups.  The examiner stated that specifying ranges of motion during a flare up was not possible because the Veteran was not experiencing a flare up during the examination.  The examination is adequate with regard to range of motion testing and discussion of functional impairment, including consideration of the Veteran's descriptions.  

The AOJ also readjudicated the case in September 2015, October 2016, and September 2017 supplemental statements of the case (SSOCs).

Higher Initial Rating for Thoracolumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected thoracolumbar spine disability in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the December 2009 VA rating decision, service connection for thoracolumbar spine disability was granted and the Veteran was assigned a 10 percent disability rating for the entire appeal period effective from May 22, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243-5235.

The Board considers whether an initial rating in excess of 10 percent for thoracolumbar spine disability is warranted at any time since the date of claim on May 22, 2009.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes (Diagnostic Code 5243), the next-higher rating of 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating, the maximum available, is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

For VA compensation purposes under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Diagnostic Code 5243, Note (1).

IVDS is to be evaluated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Disease and Injuries of the Spine (Diagnostic Codes 5235-5242), the next-higher rating of 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but less than 60 degrees, or combined range of motion of the lumbar spine not greater than 120 degrees, or muscle spasm, guarding or localized tenderness resulting in abnormal gait or abnormal spinal contour.  

A 40 percent rating is warranted for forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent, the maximum available, is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (2).

Review of the evidentiary record since May 22, 2009 documents the following musculoskeletal symptomatology of the thoracolumbar spine disability.

At the December 2009 VA spine examination, the Veteran reported moderate constant daily pain, severe weekly flare-ups that last for hours precipitated by bending, over activities, and lifting with difficulty performing normal daily activities, an incapacitating episode every two to three months, limited walking to a quarter mile, and history of fatigue and stiffness.  Upon clinical evaluation, the Veteran demonstrated normal posture and gait, tenderness but not severe enough to result in abnormal gait or spinal contour, forward flexion to 80 degrees, combined range of motion to 220 degrees with painful motion, and additional limitations after three repetitions of range of motion (specifically forward flexion decreased by 10 degrees).  There were no findings of spine ankylosis, spasm, atrophy, guarding, weakness, 

At the July 2015 VA DBQ examination for back conditions, the Veteran reported flare-ups and functional loss or impairment, regardless of repetitive use, during which he cannot bend over or stand up straight, two to three times per week with prolonged standing or sitting that last for several hours at a time.  Upon clinical evaluation, the Veteran demonstrated mild bilateral paraspinal muscle tenderness but not resulting in abnormal gait or spinal contour, slightly increased thoracic kyphosis, forward flexion to 80 degrees, and combined range of motion to 215 degrees.  There were no findings of painful motion; muscle spasm; guarding; additional loss of function or range of motion after three repetitions; limited functional ability with repeated use over a period of time due to pain, weakness, fatigability, or incoordination; muscle atrophy; spine ankylosis; or IVDS.  The Veteran had "mild" bilateral paraspinal muscle tenderness at T6-7.  After repetitive motion there was no additional loss of function.  Additionally, pain, weakness, fatigability, and/or incoordination did not significantly limit functional ability with repeated use.  The VA examiner also concluded the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups, and explained why he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.

At the June 2017 VA DBQ examination for back conditions, the Veteran reiterated having flare-ups and functional loss or impairment, regardless of repetitive use, during which he cannot bend over or stand up straight.   

Upon clinical evaluation, the Veteran demonstrated muscle spasm but not resulting in abnormal gait or spinal contour, mild bilateral paraspinal muscle tenderness, forward flexion to 80 degrees and combined range of motion to 195 degrees with painful motion that causes functional loss.  The VA examiner noted these findings represent both active and passive range of motion under weightbearing and non-weightbearing conditions.  There were no findings of guarding, pain with weightbearing, muscle atrophy, or spine ankylosis.

The June 2017 VA examiner also noted the Veteran's diagnoses include degenerative arthritis of the spine and IVDS without episodes of acute signs and symptoms that required best rest prescribed by a physician and treatment by a physician in the past 12 months.  It was explained why the Veteran was unable to perform repetitive use testing with at least three repetitions.  While the Veteran was being examined immediately after repetitive use over time with limited functional loss due to pain, it was explained why such loss was not described in terms of range of motion.  Moreover, the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups, and it was explained why he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  Specifically, because it was not possible to make this determination because the examination was not being conducted during one.

Review of additional evidence of record, to include VA treatment records, and private treatment records, show ongoing reported symptoms and treatment, to include kyphosis of the thoracic spine, tenderness to palpation, back pain, and muscle spasms.  In particular, a private physician noted in a July 2010 statement that the Veteran has daily moderately severe back pain, pain and muscle spasms worsened by routine activities of daily living, and treatment includes physical therapy and lumbar epidural injections.  On the other hand, these records do not indicate worsening at any time during the appeal period to warrant an initial higher rating for the service-connected thoracolumbar spine disability.

First, the Board considers whether an initial rating in excess of 10 percent is warranted under Diagnostic Code 5243.  After a review of the evidence discussed above during the initial appeal period, the Board finds that the Veteran's service-connected thoracolumbar spine disability has not been manifested by incapacitating episodes having a total duration of at least 2 weeks.  The current symptomatology includes an assessment of IVDS and self-reported incapacitating episodes every two to three months; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating.  As a result, an initial rating in excess of 10 percent is denied for service-connected thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Second, the Board considers whether an initial rating in excess of 10 percent is warranted under Diagnostic Code 5235.  After a review of the evidence discussed above during the initial appeal period, the Board finds that the Veteran's service-connected thoracolumbar spine disability has not been manifested by forward flexion less than 60 degrees, combined range of motion less than 120 degrees, ankylosis, or abnormal gait or contour due to muscle spasm, guarding or tenderness.  The current symptomatology includes pain, flare-ups, limited walking, fatigue, stiffness, slightly increased thoracic kyphosis, tenderness and muscle spasm but not severe enough to result in abnormal gait or spinal contour, painful motion, difficulty being or standing up straight, limited forward flexion to, at worst, 70 degrees, and limited combined range of motion to, at worst, 195 degrees; nevertheless, such symptomatology is contemplated in the currently assigned 10 percent disability rating.  As a result, an initial rating in excess of 10 percent is denied for service-connected thoracolumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235.

Next, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Board finds the Veteran's disability picture from his service-connected thoracolumbar spine disability is not more closely approximated by an initial higher rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of forward flexion less than 60 degrees, combined range of motion less than 120 degrees, abnormal gait, abnormal contour, or ankylosis is not shown at any time during the initial appeal period.  Such findings are not shown, even when considering the Veteran's reported symptomatology for the service-connected thoracolumbar spine disability.  The Veteran's reported symptomatology do not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 10 percent for the service-connected thoracolumbar spine disability at any time during the initial appeal period under 38 C.F.R. §§ 4.40, 4.45, 4.59 and the holdings in DeLuca.

Lastly, the Board considers whether a separate evaluation may be warranted for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).  At the outset, the Board notes that the issues of service connection for peripheral neuropathy of the bilateral lower extremities associated with the service-connected thoracolumbar spine disability were granted in a September 2017 VA rating decision.

With regard to any additional associated neurological abnormalities, the December 2009, March 2011, July 2015, and June 2017 VA examiners noted the Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder problems/pathologic reflexes, nor has the Veteran so reported.

A review of VA treatment records further shows no findings of additional neurological abnormalities.  The Veteran denied any genitourinary problems in October 2010 and November 2013.  In November 2013, a treating physician also noted the Veteran can control urination and bowel movement completely by self.

The Board finds that for the entire initial rating period, the Veteran has not been diagnosed with any additional neurological abnormality (other than for peripheral neuropathy of the bilateral lower extremities), associated with the service-connected thoracolumbar spine disability.

Lastly, the Board has considered the Veteran's reported history of symptomatology related to the service-connected thoracolumbar spine disability.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is not competent to identify specific level of his service-connected musculoskeletal disability according to the appropriate Diagnostic Codes and relevant rating criteria, as the record does not show that he has the necessary training, skills, or expertise to make this determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reported worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has also considered the possibility of staged ratings and finds that the scheduler rating for the service-connected disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disability on appeal render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In fact, he has been gainfully employed during the appeal period.


ORDER

An initial rating in excess of 10 percent for thoracolumbar spine disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


